Name: Commission Regulation (EEC) No 3944/88 of 16 December 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 88 Official Journal of the European Communities No L 348/41 COMMISSION REGULATION (EEC) No 3944/88 of 16 December 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last ^mended by Regulation (EEC) No 3765/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 f7), as amended by Regulation (EEC) No 3857/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 19 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 197, 26 . 7 . 1988, p. 1 . (3) OJ Ho L 164, 24. 6. 1985, p . 11 . ( «) OJ No L 330, 2. 12. 1988, p. 15. M OJ No L 167, 25. 7. 1972, p . 9 . « OJ No L 197, 26. 7 . 1988, p . 10 . O OJ No L 335, 7 . 12. 1988, p . 18 . ( ¢) OJ No L 343, 13 . 12. 1988, p. 17 . O OJ No L 266, 28 . 9. 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p . 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . No L 348/42 Official Journal of the European Communities 17. 12. 88 ANNEX 1 Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 , 4th period 4 5th period 5 1 . Gross aids (ECU): I  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 19,180 19,223 18,992 19,161 19,329 19,573 2. Final aids : l (a) Seed harvested and processed in : I \ \  Federal Republic of Germany \ ||\ \ (DM) 45,68 45,79 45,25 45,69 46,09 46,95  Netherlands (Fl) 50,95 51,07 50,46 50,93 51,37 52,29  BLEU (Bfrs/Lfrs) 917,51 928,22 ¢ 917,06 925,23 933,34 945,12  France (FF) 135,92 140,41 138,51 139,76 141,00 142,84  Denmark (Dkr) 164,44 168,18 166,10 167,58 169,05 171,21  Ireland ( £ Irl) 15,101 15,615 15,405 15,544 15,682 15,886  United Kingdom ( £) 1 1 ,260 12,016 11,821 11,891 11,998 12,035  Italy (Lit) 28 311 29 845 29 326 29 477 29 741 29 786  Greece (Dr) 1 977,81 1 959,28 1 870,05 1 861,72 1 880,71 1 819,08 (b) Seed harvested in Spain and processed : 1  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 912,92 2 920,38 2 881,88 2 896,32 2 922,54 2 920,24 (c) Seed harvested in . Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 165,66 4 172,54 4 109,61 4 118,67 4 149,45 4 135,93 17. 12. 88 Official Journal of the European Communities No L 348/43 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) : I I  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 21,680 21,723 21,492 21,661 21,829 22,073 2. Final aids : 1 l (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 51,59 51,69 51,16 51,59 51,99 52,85  Netherlands (Fl) 57,57 57,69 57,08 57,54 57,99 58,90  BLEU (Bfrs/Lfrs) 1 037,67 1 048,94 1 037,78 1 045,94 1 054,05 1 065,84  France (FF) 154,61 159,37 157,47 158,72 159,96 161,80 .  Denmark (Dkr) 186,33 190,29 188,20 189,68 191,16 193,31  Ireland ( £ Irl) 17,179 17,725 17,514 17,653 17,791 17,995  United Kingdom ( £) 12,901 13,704 13,508 13,579 13,686 13,723  Italy (Lit) 32 304 33 933 33 414 33 565 33 828 33 873  Greece (Dr) 2 349,80 2 331,27 2 242,05 2 233,72 2 252,71 2 191,08 (b) Seed harvested in Spain and \ \ \ processed : Il Il  in Spain (Pta) 474,98 474,98 474,98 , 474,98 474,98 474,98  in another Member State (Pta) 3 298,45 3 305,92 3 267,41 3 281,85 3 308,07 3 305,78 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 635,68 4 642,56 4 579,63 4 588,68 4 619,47 4 605,94 No L 348/44 Official Journal of the European Communities 17. 12. 88 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period \ 12 1 2 3 4 1 . Gross aids (ECU) :  Spain 5,170 5,170 5,170 5,170 5,170  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 24,507 24,885 23,990 24,368 24,746 2. Final aids : \ \ (a) Seed harvested and processed in (') : l  Federal Republic of Germany (DM) 58,25 59,14 57,06 f 57,98 58,87  Netherlands (Fl) 65,05 66,05 63,69 64,71 65,71  BLEU (Bfrs/Lfrs) 1 173,64 1 201,62 1 158,40 1 176,66 1 194,91  France (FF) 175,89 183,53 176,40 179,28 182,15  Denmark (Dkr) 211,15 218,30 210,28 213,63 216,97  Ireland ( £ Irl) 19,546 20,413 19,621 19,940 20,260  United Kingdom ( £) 14,781 15,870 15,192 15,411 15,668  Italy (Lit) 36 864 39 155 37 493 38 000 38 620  Greece (Dr) 2 787,55 2 831,65 2 611,32 2 641,33 2 698,92 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 797,28 797,28 797,28 797,28 797,28  in another Member State (Pta) 3 763,92 3 822,12 3 683,59 3 729,85 3 788,07 (c) Seed harvested in Portugal and processed : 1  in Portugal (Esc) 0,00 0,00 0,00 " 0,00 0,00  in Spain (Esc) 6 895,93 6 969,16 6772,99 6 824,39 6 897,76  in another Member State (Esc) 6 696,33 . 6 764,44 6 576,95 6 626,87 6 698,11 3. Compensatory aids : Il ||  in Spain (Pta) 3 708,82 3 767,02 3 629,60 3 675,86 3 734,08 4. Special aid : IIIIIl  in Portugal (Esc) 6 696,33 6 767,44 6 576,95 6 626,87 6 698,11 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than die country of production (value of 1 ECU) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM . %f 2,078620 2,074590 2,070590 2,066910 2,066910 . 2,055000 Fl 2,346130 2,341460 2,337400 2,333750 2,333750 2,322420 Bfrs/Lfrs 43,543800 43,516700 43,498200 43,482800 43,482800 43,422400 FF 7,102050 7,104140 7,108650 7,112190 7,112190 7,126590 Dkr 8,016210 8,016710 8,018240 8,020150 8,020150 8,029800 £Irl 0,776890 0,776637 0,776718 0,776989 0,776989 0,777877 £  0,647100 0,649117 0,651010 0,652746 0,652746 0,658469 Lit 1 534,01 1 540,89 1 546,24 ' 1 551,43 1 551,43 1 567,08 Dr 173,36100 175,03000 176,79800 178,35100 178,35100 183,66500 Esc 172,38100 173,24700 174,01900 175,00500 175,00500 177,62300 Pta 135,04000 135,41200 135,91 100 136,41600 136,41600 138,08600